Title: From Thomas Jefferson to United States Congress, 5 January 1809
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives 
                        
                        of the United States 
                     
                     Jan. 5. 1809.
                  
                  I communicate for the information of Congress the report of the Director of the mint, of the operations of that establishment during the last year.
                  
                     Th: Jefferson 
                     
                     
                  
               